DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
It is noted that IPR2022-01164 has been filed and pertains to parent reissue application 15/853,076. The references relied upon in the petition have been considered by the examiner. 

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,834,012 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The reissue oath/declaration filed June 27, 2022 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
It is only signed by one inventor. The error statement is acceptable and the declaration will be approved if submitted with all four signatures.
Claims 27,28,30,32-39,41-44 and 46-50 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
The June 27, 2022 amendment to the specification is not in proper format. In the first paragraph, the Xs that have been replaced with application numbers have been lined through, instead of placed in single brackets. The same is true of “application” in the cross reference paragraph. The description of figures 7 and 8 to be added to the second column of the patent should be underlined, as these sentences are not in the original patent. 
  
Drawings
The drawings were received on June 27, 2022.  These drawings are not acceptable. Figure 8 shows three reference numerals. 100, 102 and 104. The amendment to the specification describing the figure states that 100 is the silo, 102 is the trailer and 104 is a truck. However, the original specification and drawings use reference numeral 100 as the Integrated Material Storage and Blending System (IMSBS), 102 is the storage unit and 104 is the information handling system. The drawing and the specification should be amended with new reference numbers which are consistent with the existing specification. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Effective Filing Date
This application is a reissue of patent No. 8,834,012, which was filed May 6, 2010 and
assigned application No. 12/774,959. The ‘959 application is a continuation-in-part of application
No. 12/557,730, filed September 11, 2009. The new claims currently being examined all require
the down hole pump to be powered by an engine or a generator that uses conditioned field gas. While the ‘012 patent can support this (in the paragraph beginning on line 51 of column 8), there is no support in the‘730 application. The ‘730 application stated various types of pumps that can be used for the down hole pump (beginning on line 63 of column 7). As such, the effective filing date for the currently pending claims is the filing date of the ‘959 application, May 6, 2010.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27,28,30,32-39,41-44 and 46-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 27, line 12, “powering the at least one pump using only one or more of”, is confusing. It can be interpreted as either, 1) providing all of the power using one or more of what follows and nothing else, or 2) using one (only one) of what follows or possibly more of what follows to provide power (possibly with another power source). Similar language is found in independent claims 46 (line 14) and 47 (line 12). The other claims are rejected due to their dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 27,28,30,32,33,37,38, 41-44 and 46-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication 2007/0201305 to Heilman et al (hereinafter “Heilman”) in view of US Pre-Grant Publication No. 2010/0038907 to Hunt et al. (hereinafter, “Hunt”).
Heilman discloses a method of performing a fracturing operation comprising providing a silo 106 for holding a solid material used in the production of a well treatment fluid at a well site, providing and mixing a powder and water, allowing the mixture of powder and water to at least partially hydrate to form a hydrated mixture, transferring the hydrated mixture to a blender, using the blender to blend the hydrated mixture with at least the sand or proppant to prepare a fracturing fluid (paragraph 26, “The blending unit 105 comprises a preblending unit 201 wherein water is fed from a water supply 202 and dry powder (guar) or liquid gel concentrate can be metered from a storage tank by way of a screw conveyor or pump into the preblender's fluid stream where it is mixed with water and blended with various chemical additives and modifiers provided by the chemical storage system 112. These chemicals may include crosslinkers, gelling agents, viscosity altering chemicals, PH buffers, modifiers, surfactants, breakers, and stabilizers. This mixture is fed into the blending unit's hydration device, which provides a first-in-first-out laminar flow. This now near fully hydrated fluid stream is blended in the mixer 202 of the blending unit 105 with proppant from the proppant storage system to create the final fracturing fluid. “) and pumping the well treatment fluid into a down hole location using the down hole pump (pumping grid 111). Heilman does not teach powering the down hole pump using electricity from an electric generator powered by field gas, compressed natural gas or liquefied natural gas or an engine using conditioned field gas, compressed natural gas or liquefied natural gas. Hunt discloses a generator (215) for use at a well site which uses gas from the well (traveling through 231) to power the engine (210) which powers the generator and also uses the generated electricity to power a well pump (280). Hunt further states that natural gas (which is usually conditioned) from an auxiliary tank can be used.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Hunt to modify the well treatment operation of Heilman by adding electric power generation using natural gas and using the derived electricity or a utility grid to power a down hole pump to reduce or eliminate greenhouse gas emissions and eliminating the waste of natural resources (as stated in paragraph 5 of Hunt). The 6-27-2022 amendment to the claim that “powering the at least one pump using only one or more of the generator and the engine using natural gas is seen as met due to clarity issues. The use of a generator using natural gas is seen to use only one of the generator and the engine, as in only one or more of the list that follows. It appears from the remarks that applicant is attempting to claim that the only power source for the pump is one or more of the generator and/or the engine. However, as currently written the claim can be read as requiring only one of the engine and generator or more than one of the generator and engine. 
In regard to claim 28, paragraph 25 of Heilman states that “chemical storage tanks can include weight sensors that can continuously monitor the weight of the tanks and determine the quantity of chemicals used by mass or weight in real-time”. In regard to claim 30, paragraph 26 states, that the blending unit “comprises a preblending unit 201 wherein water is fed from a water supply 202 and dry powder (guar) or liquid gel concentrate can be metered from a storage tank”. In regard to claim 32, paragraph 26 states, “the mixing apparatus is a modified Halliburton Growler mixer” and states that the chemicals “can be metered from a storage tank by way of a screw conveyor”. In regard to claim 33, paragraph 4 of Heilman states the “proppant storage and metering unit can deliver proppant to the blending unit using substantially gravity.” In regard to claim 37, figure 8 shows the silos of Heilman 106 positioned above blender 105 to permit gravity feed of the proppant. In regard to claim 38, paragraph 4 of Heilman states the “proppant storage and metering unit, chemical storage and metering unit, and blending unit can be substantially powered by electricity.” In regard to claim 41, Hunt’s paragraph 37 states that electricity from the generator can be used to drive the pumps, and that power from the grid can also supply power to the pumps. In regard to claim 42, paragraph 34 of Heilman states that the control system can report the quantity and rate of usage of each component and that this can be immediately reported. In regard to claim 43, paragraph 26 of Heilman states that the constituent parts and water are “fed into the blending unit’s hydration device, which provides a first-in-first-out laminar flow.” In regard to claim 44, paragraph 4 of Heilman states the “proppant storage and metering unit is connected to a pneumatic refill line.” Claim 46 is seen to claim steps discussed above in regard to claims 27,28 and 42. The above analysis of claim 27 is seen to apply to claim 47. Again, the “using only one or more generators” is open to interpretation. It can be read as using “only one” generator or more than one generator, as well as the only power source for the pump is one or more generators using the field gas. In regard to claims 48-50, Hunt states that natural gas (which is usually conditioned) from an auxiliary tank can be used. The use of conditioned natural gas is considered obvious as it is customary to condition the gas (such as by removing moisture) to avoid damaging equipment. 

Claim 34-36 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilman in view of Hunt as applied to claim 27 above, and further in view of US Pre-Grant Publication No. 2010/0071284 to Hagan et al. (hereinafter “Hagan”).
	As discussed above, Heilman, as modified, renders applicants’ basic inventive concept of claim 27, a method of performing a well treatment operation which stores a solid material in a silo blends the solid material with a liquid and injects the resultant hydrated fluid into a blender where it is mixed with proppant before being pumped using a down hole pump which is powered by a electricity generated by a generator using natural gas, obvious. Claim 34 depends from claim 27 and adds the feature that the silo is erected in a substantially vertical lengthwise position and rests on a support base with a dimension in the range of from 8 feet by13 feet to 10 feet by 15 feet. Hagan discloses a method for conveying and supplying bulk material to a job site using a silo 100 which is transported in a horizontal position on trailer 102. Figure 1 shows the silo mounted on the trailer generally horizontally for transportation and figure 5 shows the silo erected in a generally vertical configuration for dispensing at the well site. Hagan discloses in paragraph 25, the use of a support base having a dimension in the range of from 8 by 13 feet to 10 feet by 15 feet to support the silo. It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention from the teaching of Hagan to use a silo which is transported generally horizontally for safety, but is able to be erected vertically on a base to save space at the work site, safely, and to permit gravity dispensing of the contents.  
In regard to claim 35, Hagan uses hydraulic cylinders 206 (see paragraph 21) to lift the silo to a vertical configuration so that it is self-erecting. In regard to claim 36, Hagan discloses a method for conveying and supplying bulk material to a job site using a silo 100 which is transported in a horizontal position on trailer 102. Figure 1 shows the silo mounted on the trailer generally horizontally for transportation and figure 5 shows the silo erected in a generally vertical configuration for dispensing at the well site. In regard to claim 39, Heilman discloses the use of weight sensors (paragraph 34) and paragraph 28 of Hagan discusses the use of weight sensors on the silo to permit real-time metering by weight loss including compensation for errors such as wind load.

Response to Arguments
The new ADS overcomes the deficiencies of the ADS filed with the application. The terminal disclaimer has led to the withdrawal of the double patenting rejections. It is agreed that the references do not teach powering a down hole pump in a fracturing operation using electricity produced in a generator using only natural gas from the work site. If the claims were amended to more clearly claim this, along with new figure 8, a corrected amendment ot the specification and the declaration signed by all inventors, the application will be allowed. As currently written, the “only one or more” language can be interpreted as “only one or more than one” as well as “all the power is derived from one or more”. An engine powering a pump using fuel produced on site to pump a fracturing fluid is seen as taught by Coquilleau et al (US 2010/0071899, already of record). Coquilleau does not power a generator to power the downhole fracturing pumps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JOSEPH A KAUFMAN/                   Primary Examiner, Art Unit 3993      

/EILEEN D LILLIS/SPRS, Art Unit 3993